Title: To James Madison from Tench Coxe, [ca. 19 September 1814]
From: Coxe, Tench
To: Madison, James


        
          (confidential)
          [ca. 19 September 1814]
        
        The Comme. of Defense determined, on Thursday (I think), the 15th., to request a comme: from each ward to be appointed to receive from them a communication, which they could not make publickly. Saturday, at 10. OClock, was appointed to make it: Committees were to be appointed in the short interval by the 120.000 persons (or the freemen among them) in the city and various suburbs. Notices were given on Thursday afternoon, for such meetings in the Gazette of the United States but in many of the words none were given for the D. Press & Aurora. Hence, out of all the deputies, (60 or 70) but 10 were reps. Eleven pages of explanation tending as, I am told, to inculpate the Governor & the genl. Govt. were read. I have heard objections to furnishing the two Govts. with copies. The public safety & the rights & interests of the Genl & State Administrations require that such information be not kept from them. It ought to be given. Ought it not to be required of the Comme. Had we Commissioners of the genl. Government (who are charged with the public defense) to impart the

proceedings of this local body, evils would be avoided. All the proceedings of such a body should be open to the General & state Governments, especially considering the language of very active member[s], and the conduct of some whom they employ. At any time an imperium in imperio, of this nature, ought to be well observed, but it is peculiarly necessary now, when such things are spoken & written concerning our constituted authorities, at home & abroad.
      